       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 1 of 12                    FILED
                                                                                2021 Aug-19 AM 09:08
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

SYMANTHEIA SMITH,                             )
                                              )
       Plaintiff,                             )   Civil Action Number
v.                                            )   4:20-cv-00684-AKK
                                              )
KILOLO KIJAKAZI, Acting                       )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                          MEMORANDUM OPINION

      Symantheia Smith brings this action under 42 U.S.C. § 405(g) of the Social

Security Act seeking review of the final adverse decision of the Commissioner of

the Social Security Administration. Doc. 1. The court finds that the Administrative

Law Judge applied the correct legal standard and that his decision, which has become

that of the Commissioner, is supported by substantial evidence. The court therefore

affirms the decision denying benefits.

                                         I.

      Smith was unemployed before the reported onset date of her disability, and

prior to that, she worked as poultry grader and motel maid. R. 25, 45-47, 214-15. On

November 22, 2016, Smith applied for Title XVI Supplemental Security Income

based on congestive heart failure, cardiomyopathy, degenerative disc disease,

arthritis, migraines, and a right hip fracture. R. 36, 88. Smith initially alleged a
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 2 of 12




disability onset date of June 26, 2013, but later amended it to November 22, 2016.

R. 15, 36-37, 188.

      After the SSA denied Smith’s application, R. 90-94, she requested a formal

hearing before an ALJ. R. 97-99. The ALJ likewise denied her claim. R. 15-27. The

SSA Appeals Council declined to review the ALJ’s decision, rendering it the final

decision of the Commissioner. R. 1. Smith then filed this action for judicial review

under 42 U.S.C. § 405(g). Doc. 1.

                                         II.

   This court’s review is limited to determining whether the record contains

substantial evidence to sustain the ALJ’s decision and whether the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Chester v. Bowen, 792 F.2d 129,

131 (11th Cir. 1986). Under 42 U.S.C. §§ 405(g) and 1383(c), the Commissioner’s

“factual findings are conclusive if supported by ‘substantial evidence.’” Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Thus, the court cannot reconsider

the facts, reevaluate the evidence, or substitute its judgment for the Commissioner’s.

Id. Instead, it must review the final decision as a whole and determine if it is

“‘reasonable and supported by substantial evidence.’” Id. (quoting Bloodsworth v.

Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983)).

   Substantial evidence refers to “such relevant evidence as a reasonable person

would accept as adequate to support a conclusion.” Id. (quoting Bloodsworth, 703


                                          2
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 3 of 12




F.2d at 1239). As the Supreme Court recently emphasized, this burden “is not high.”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019). Rather, substantial evidence falls

somewhere between a “scintilla” and a “preponderance of evidence.” Martin, 894

F.2d at 1529. If substantial evidence supports the Commissioner’s factual findings,

then the court must affirm, even if the evidence preponderates against those

findings. See id. However, this “does not yield automatic affirmance” despite the

limited scope of judicial review, Lamb v. Bowen, 847 F.2d 698, 701 (11th Cir. 1988),

and reviewing courts are not to act as mere “automatons[,]” Bloodsworth, 703 F.2d

at 1239 (internal quotations omitted). Conclusions of law, in contrast, receive de

novo review. Martin, 894 F.2d at 1529.

                                         III.

   To qualify for disability benefits, a claimant must show the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted

or can be expected to last for a continuous period of not less than twelve months.”

42 U.S.C. §§ 423(d)(1)(A); 416(i)(1). A physical or mental impairment is “an

impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrated by medically acceptable clinical and

laboratory diagnostic techniques.” Id. § 423(d)(3).




                                          3
          Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 4 of 12




   Determination of disability under the Act requires a five-step analysis. 20 C.F.R.

§ 404.1520(a). Specifically, the ALJ must determine in sequence:

         (1) whether the claimant is currently unemployed;
         (2) whether the claimant has a severe impairment;
         (3) whether the impairment meets or equals one listed by the Commissioner;
         (4) whether the claimant is unable to perform his or her past work; and
         (5) whether the claimant is unable to perform any work in the national
         economy.

McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative answer

to any of the above questions leads either to the next question, or, on steps three and

five, to a finding of disability. A negative answer to any question, other than step

three, leads to a determination of ‘not disabled.’” Id. (citing 20 C.F.R. § 416.920(a)-

(f)). “Once [a] finding is made that a claimant cannot return to prior work the burden

of proof shifts to the [Commissioner] to show other work the claimant can do.” Foote

v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995).

                                         IV.

   In performing the five-step sequential analysis, the ALJ initially determined at

Step One that Smith had not engaged in substantial gainful activity since the date of

her application. R. 17. At Step Two, the ALJ found that Smith had the following

severe     impairments:   nonischemic     cardiomyopathy,     hypertension,    lumbar

degenerative disc disease, status post remote hemilaminectomy at L4-5,

osteoarthritis of the bilateral knees, right femoral neck fracture, and status post

partial right hip replacement. Id. at 17-20. He found that Smith had several non-
                                          4
        Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 5 of 12




severe impairments including: psoriasis, diabetes mellitus type II, degenerative disc

disease of the cervical spine, hepatitis C, gastritis, status post right elbow surgery,

status post carpal tunnel release, and alcohol abuse. Id. The ALJ then found that

Smith did not satisfy Step Three because she “does not have an impairment or

combination of impairments that meets or medically equals the severity of one of

the listed impairments . . . .” Id. at 20. After answering Step Three negatively, the

ALJ concluded that Smith

      has the residual functional capacity [RFC] to perform ‘light’ work” . . .
      with occasional climbing of ramps and stairs; no climbing of ladders,
      ropes or scaffolding; occasional balancing, stooping, kneeling, and
      crouching; and no crawling. . . . She requires a sit/stand option, defined
      as a brief positional change from sitting to standing and vice versa, with
      no more than one change in position every 20 minutes and without
      leaving the workstation so as not to diminish pace or production.

R. 20. At Step Four, the ALJ observed that Smith had past relevant work as a

poultry grader, but that she was unable to perform this work. R. 25. In the final

step, the ALJ concluded that “there are jobs that exist in significant numbers

in the national economy that [Smith] can perform.” R. 25. To reach that

conclusion, the ALJ considered Smith’s age, education, work experience, and

RFC alongside the Medical-Vocational Guidelines found in 20 C.F.R. Part

404, Subpart P, Appendix 2, and a vocational expert’s testimony. R. 25-26.

Because the ALJ answered Step Five negatively, he concluded that Smith was

not disabled. R. 26


                                           5
         Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 6 of 12




                                                V.

    Smith contends that the ALJ erred (1) by concluding that Smith has the RFC to

perform light work with certain exceptions, see doc. 13 at 13, and (2) by relying on

the vocational expert’s testimony that was based purportedly on an incomplete

hypothetical question, id. at 20. The court will address each argument in turn.

                                                A.

    Smith’s first contention of alleged error is related to the RFC. Allegedly, the ALJ

ignored her testimony in several respects, doc. 14 at 30-31, rendered a conclusory

RFC, and failed to include “limitations caused by pain due to [her] partial hip

replacement [and] fatigue due to [her] heart condition” in the RFC, id. at 13, 15.

These contentions are unavailing.

                                                   1.

    A review of the record shows that the ALJ directly addressed several aspects of

Smith’s testimony that Smith claims the ALJ ignored. Id.; R. 20-25.1 And, the ALJ


    1
       The ALJ considered the following subjective claims that Smith contends the ALJ ignored:
“Claimant states the biggest problem she has keeping her from working is her hip. (R-37). She
also suffers from congestive heart failure and has a lot of breathing problems. (R-37). It’s hard for
her to sit, walk, or stand for long periods. (R-37) . . . . Everything makes her out of breath. (R-37).
She’s on several kinds of medications. (R-37). Claimant underwent back surgery in 1987 to repair
two discs. (R-38). She continues to have problems with her lower back. . . . Her pain scale is
usually at a 4 or 5. (R-38). On a bad day, the pain would be a 10. (R-38) . . . . On those days, she
tries to rest and take Ibuprofen. (R-39) . . . . Claimant spends a lot of her day reclining . . . (R-39).
Reclining helps her back pain. (R-39). Claimant spends at least 3-4 hours each day in the recliner.
(R-40) . . . she had arthritis in her knees. (R-40). She had knee surgery for a torn ACL. (R-40) . . .
. Claimant can sit 30-40 minutes before she has to stand up and walk around or lie down. Claimant
cannot walk any distance because of the congestive heart failure. (R-41). She’s not able to
completely bend at the waist; she can’t squat; she cannot crawl on the floor. . . . When claimant
                                                     6
        Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 7 of 12




addressed the remaining testimony by finding that while Smith’s “medically

determinable impairments could reasonably be expected to cause some of the alleged

symptoms[,]” Smith’s “statements concerning the intensity, persistence and limiting

effects of these symptoms are not entirely consistent with the medical evidence and

other evidence in the record . . . .” R. 22; 20 C.F.R. § 416.929. Ultimately, however,

“there is no rigid requirement that the ALJ specifically refer to every piece of

evidence in his decision, so long as [was the case here,] the ALJ’s decision . . . is

not a broad rejection which is not enough to enable the district court . . . to conclude

that the ALJ considered [the claimant’s] medical condition as a whole.” Dyer v.

Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (internal quotations omitted).

                                                  2.

       Smith asserts also that “the RFC assessment is simply conclusory and does

not contain any rationale or reference to the supporting evidence, as required by

[Social Security Ruling] 96-8p.” Doc. 13 at 15. The record belies this contention. As

the Commissioner notes, the “ALJ repeatedly referenced the record in his more than

four-page discussion of [Smith]’s RFC, and he specifically explained why the

evidence supported the limitations he included in [Smith]’s RFC.” Doc. 14 at 8.

Indeed, based on Smith’s impairments, the ALJ concluded that Smith could perform




had a heart attack in November 2016, she only had 10% heart function. She wore a life vest for
three and a half months.” Doc. 13 at 14-15; R. 20-25.
                                              7
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 8 of 12




light work subject to several narrowly tailored limitations. R. 20. In making this

finding, the ALJ tailored the limitations he imposed to reflect Smith’s various

impairments. For example, in light of Smith’s back, knee, and hip injuries, the ALJ

limited Smith’s balancing to “no more than occasional.” R. 24. To account for

Smith’s cardiomyopathy, hypertension, cardiovascular, and muscular impairments,

the ALJ required the “avoidance of concentrated exposure to temperature extremes

and pulmonary irritants . . . .” and limited Smith’s exposure to hazards. Id. And for

the lumbar spine degenerative changes and right hip replacement, the ALJ required

a sit/stand option for Smith. Id. Finally, for the hand pain and history of carpal

tunnel release, he limited Smith to “frequent, but not constant, handling and

fingering bilaterally” after balancing that the record also showed that Smith had

“intact grip strength and dexterity on examination.” Id. This record establishes that

the ALJ evaluated Smith’s case in accordance with SSR 96-8p. 20 C.F.R. Part 404,

Subpart P, App. 2; R. 20-25.

                                         3.

      Finally, Smith alleges that the ALJ failed to include “limitations caused by

pain due to [her] partial hip replacement [and] fatigue due to [her] heart condition”

in the RFC. Doc. 14 at 13, 15. Contrary to Smith’s contention, the ALJ addressed

Smith’s hip pain in the RFC and outlined Smith’s right hip fracture and hip

replacement from 2018. R. 24, 590-627. As supported by the record, the ALJ


                                         8
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 9 of 12




explained that during Smith’s follow-up appointment, while Smith reported having

pain, the surgeon noted that her prosthesis was in good shape, her incision had healed

nicely, and she had no pain when completing passive range of motion. R. 24, 641-

44. The ALJ found the postural limitations included in the RFC were “supported by”

this evidence. R. 24. He also required Smith have a sit/stand option due to Smith’s

hip fracture and the ability to change positions every 20 minutes. R. 24. The ALJ’s

analysis is supported by the record.

      The ALJ also evaluated Smith’s heart condition by thoroughly and accurately

outlining Smith’s medical history of heart failure and cardiomyopathy. R. 22, 476-

554. The ALJ concluded that “[t]he medical record . . . shows that the cardiac

symptoms to which the claimant testified did not last for a period of at least twelve

(12) months.” R. 23. He reasoned that Smith’s heart function had improved to

normal levels and Smith no longer required a LifeVest. R. 23, 580-87, 590-627, 645-

52. The substantial evidence supports the ALJ’s findings. As the ALJ noted, Smith’s

cardiologist found “no evidence of congestive heart failure and no evidence of

volume excess on examination.” R. 23, 580-87, 645-52. And, the records shows that

this improvement in heart function has remained constant. R. 23, 580-87, 590-627,

645-52. Based on this evidence, the ALJ found that limiting Smith to light work was

supported by her heart conditions. Id. at 24. Further, the ALJ limited Smith’s




                                          9
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 10 of 12




concentrated exposure to temperature extremes, pulmonary irritants, and hazards

due to her cardiomyopathy. Id.



                                         4.

      To close, the court reiterates that its sole function on appeal is to determine

whether the record contains substantial evidence to support the underlying decision,

not to reweigh evidence or substitute its judgment for the Commissioner’s. Martin,

894 F.2d at 1529. “[C]redibility determinations are the province of the ALJ,” and

courts should “not disturb a clearly articulated credibility finding supported by

substantial evidence[.]” Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782

(11th Cir. 2014) (citations omitted). That is true even where the evidence

preponderates against the Commissioner’s finding. Martin, 894 F.2d at 1529.

      A careful review of the record shows that the ALJ’s RFC determination is

based on substantial evidence. Specifically, the record shows Smith did not seek

treatment for her back pain beyond a trip to the emergency room in June of 2018. R.

628-631. Smith’s cardiac symptoms did not last 12 months as her heart failure

emerged on November 18, 2016 and she was medically optimized on April 17, 2017.

R. 476-542, 568-69, 590-627. Further, as noted above, Smith’s hip was recovering

well. R. 641-44. On April 26, 2017, the objective medical examiner also established

that Smith “is able to heel, toe, tandem walk, and stoop and rise on the knees.” R.


                                        10
          Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 11 of 12




575. The examiner found that Smith had grip strength of 5 out of 5 and that Smith

had “the ability to make fists, oppose thumb to fingers, tie shoe laces, pick up small

objects, button, hold a glass, and turn a doorknob.” Id. The examiner found Smith’s

range of motion to be normal except for the range of motion in her dorsiflexion spine.

R. 577. This record evidence is consistent with the ALJ’s conclusion that Smith can

perform light work with limitations. 20 C.F.R. §§ 404.1567(b), 416.967(b).

                                              B.

         Smith also contends that the ALJ improperly relied on the testimony of the

vocational expert to find Smith could perform other work at Step Five because “[t]he

hypothetical question assumed [Smith] could perform light work,” and “did not

accurately state [Smith’s] limitations due to her heart condition, back pain, neck pain

and hip pain or her residual functional capacity.” Doc. 15 at 11. Allegedly, “there is

no medical evidence that [Smith] can work” and that “[t]he VE testimony is not

sufficient evidence because the hypothetical question does not fully state [Smith’s]

impairments and limitations.” Doc. 13 at 27.2 The court disagrees because the


   2
       During the hearing, the ALJ posed the following question to the vocational expert,

         Assume a hypothetical individual with the same vocational profile as the claimant.
         Assume that the individual would be limited to light work. The individual would
         be further limited to just occasional climbing of stairs and ramps, would be unable
         to climb ladders, ropes, or scaffolding, would be limited to just occasional
         balancing, stooping, kneeling, crouching, however, would be unable to crawl,
         would need to avoid concentrated exposure to temperature extremes, need to avoid
         unprotected heights and dangerous moving machinery, would need to avoid
         concentrated exposure to dust, fumes, odors, and poorly ventilated areas, would be
                                                 11
       Case 4:20-cv-00684-AKK Document 17 Filed 08/19/21 Page 12 of 12




hypothetical the ALJ posed mirrors the ALJ’s RFC assessment. R. 20. In that

respect, Smith is basically challenging again the ALJ’s RFC assessment. But, as the

court has found, the RFC assessment is supported by substantial evidence. Indeed,

a review of the record shows that the ALJ relied on substantial evidence to find

Smith could perform a reduced range of light work. See supra § V.A. And, Smith

has not pointed the court to any medical evidence that shows she is more restricted

than the ALJ’s finding. Consequently, the ALJ properly relied on the vocational

expert’s testimony to find Smith could perform other work.

                                               VI.

      In conclusion, substantial evidence supports the ALJ’s decision that Smith is

not disabled, and the ALJ applied the proper legal standards in reaching that

determination. The Commissioner’s final decision is therefore due to be affirmed in

a separate order in accordance with this Memorandum Opinion.


      DONE the 19th day of August, 2021.


                                             _________________________________
                                                      ABDUL K. KALLON
                                               UNITED STATES DISTRICT JUDGE

      limited to frequent but not constant handling and fingering bilaterally, would also
      require a sit/stand option and in defining that, is just a brief positional change from
      sitting to standing and vice versa with no more than one change in position every
      20 minutes and without leaving the workstation so as not to diminish pace or
      production.

   R. 50.
                                               12
